Title: To James Madison from William Hazard (Abstract), 8 April 1805
From: Hazard, William
To: Madison, James


8 April 1805, New York. “I incloos in this Letter tow Bills Dromn on you by Mr. Step[h]en Cathalan jr. amarican Counsul in Marsalles— one Bill for
$ 90.47
  
    
      the 2d. for
       251 68
    
    
      
      $242.15 [sic]
    
  
Making tow hunderd & fourteen dollars & 15/100 $ one Bill On the Honett. Thomas Jefferson presidant of united Staits for 231—9 Sents Which you will please to present for payment as i am unaquented with anay marchant in Your City i must beeg the faver of you to Send th[e] money When due To me at—Stonington in the Stait of Cennetecet & in My absens. To Capt. Jabish. Holmes of that plase Whoos Resceete Shall Be amaditely Sent on to you if it Would Be agreeabel to you to Sind th[e] money amadietely By deeducting th[e] intrest fur the time due It Would Bee Very agreeabel to Mee Whate Expense is in the Busines you Will plees to deeduct.
  “You will plees to owne th[e] Resiption of thoes Bills by th[e] poust. & direct your Letters to me At Stonington in my absens to Capt. Jabish Holmes—of that plase.”
